19-10412-jlg     Doc 429      Filed 04/19/19    Entered 04/19/19 11:48:38      Main Document
                                               Pg 1 of 2
                                                                   A program of the Bluhm Legal Clinic

                                                         Investor Protection Center
                                                                         J. SAMUEL TENENBAUM, Director




   Via Electronic Mail

   April 19, 2019

   William K. Harrington
   United States Trustee for Region 2
   201 Varick Street, Room 1006
   New York, NY 10014
   Attn: Greg M. Zipes, Benjamin J. Higgins
  BLU HM LE GA L C LI NI C




       Re: In re Ditech Holding Corp., Case No. 19-10412 (JLG) (and associated cases)
       Request for Appointment of Official Committee of Consumer Creditors

   Dear Messrs. Harrington, Zipes, and Higgins:

   Our clinic represents three consumer borrowers, Barbara Herron, LeRon Harris and Reola
   Minter as well as related parties, with loans from Reverse Mortgage Solutions, Inc.
   (“RMS”), which is wholly-owned by Ditech. Each of the borrowers was the victim of the
   fraud described below and has significant defenses and claims related to the mortgages. I
   write to express support of the appointment of an Official Committee of Consumer
   Creditors in the associated Ditech bankruptcy matters referenced above. Based upon our
   observations of the types of servicing abuses Ditech and RMS consumers have suffered,
   as well as the type of wrongful action our clients have suffered, and our concern that
   consumers may be without recourse to appropriately address these errors if their interests
   are not specifically represented in bankruptcy, we support the appointment of an Official
   Committee of Consumer Creditors.

   Each of our clients has a mortgage loan that RMS serviced pre-petition and two are
   currently in a litigation proceeding with RMS regarding a foreclosure action brought by
   the Debtor. Each of our clients was involved in a fraudulent reverse mortgage scheme.
   The perpetrator of this reverse mortgage scheme targeted elderly, African-American
   residents in Chicago with equity in their homes and coerced them into reverse mortgages
   for which they received no proceeds or benefits. In its notice, Debtors allege the
   foreclosure actions, despite the predatory and exploitative nature of the loans, are not
   subject to the Automatic Stay as ordered by the bankruptcy court. Our fear is that this
   preclusion would strip RMS foreclosure litigants of their rights and impose undue
   hardships thereon without any enforceable remedies.
  Northwestern University School of Law
  Investor Protection Center
  357 East Chicago Avenue
  Chicago, Illinois 60611-3069
  312.503.0210; fax 312.503.8777
  Bluhm Legal Clinic: 312.503.8576
  Investor-Protection@law.northwestern.edu
  www.law.northwestern.edu
19-10412-jlg      Doc 429     Filed 04/19/19    Entered 04/19/19 11:48:38       Main Document
                                               Pg 2 of 2
                                                                    A program of the Bluhm Legal Clinic

                                                          Investor Protection Center
                                                                          J. SAMUEL TENENBAUM, Director




   Our consumer clients, like those of many of the proponents of the Official Committee of
   Consumer Creditors, who are elderly, disabled, and lack the financial means to obtain
   representation, are the most vulnerable and at risk of harm in Ditech bankruptcy matters,
   particularly if they are left without meaningful or enforceable remedies as a result of the
   bankruptcy discharge. There are likely other consumer creditors with loans serviced by
   Ditech who are unaware of the bankruptcy and unable to obtain representation. For these
   reasons, we sincerely request the appointment of an Official Committee of Consumer
   Creditors.

   Respectfully,
  BLU HM
       LE GA L C LI NI C




       s/J. Samuel Tenenbaum
   J. Samuel Tenenbaum

   cc: Theodore O. Bartholow II (thad@kblawtx.com)
       Sunny Singh (sunny.singh@weil.com)
       Bradford J. Sandler (bsandler@pszjlaw.com)




  Northwestern University School of Law
  Investor Protection Center
  357 East Chicago Avenue
  Chicago, Illinois 60611-3069
  312.503.0210; fax 312.503.8777
  Bluhm Legal Clinic: 312.503.8576
  Investor-Protection@law.northwestern.edu
  www.law.northwestern.edu
